DAVIDSON, Judge.
This is an appeal from a conviction for rape. The appellant was given a term of five years in the penitentiary, and from this sentence he appeals to this court. It is unnecessary to notice any of the alleged errors urged against the conviction, because they are not well taken, except the assignment of error that calls in question the sufficiency of the evidence to support the verdict of the jury.
We will not undertake to review the facts. After a careful inspection and examination of the statement of facts we are not willing that this conviction should stand. We do not think the evidence for the State makes out such a case for the crime of rape as authorizes the conviction. The testimony and conduct of the prosecutrix herself fails to *521show the commission of the offense with that certainty and satisfaction that justifies an affirmance of this case, or sustains the verdict of the jury.
For want of sufficient evidence to support the conviction, the judgment is reversed- and cause remanded.

Reversed and remanded.

Judges all present and concurring.